     Case 2:17-cv-01869-WBS-JDP Document 59 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LAFONZO R. TURNER,                                 No. No. 2:17-cv-1869-WBS-JDP-P
12                      Plaintiff,
13          v.                                          ORDER
14   S. BYER,
15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 14, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed September 14, 2020, are adopted in full;

28          2. Defendant’s motion to dismiss (ECF No. 38) is GRANTED in part;
                                                       1
     Case 2:17-cv-01869-WBS-JDP Document 59 Filed 11/10/20 Page 2 of 2


 1          3. All excessive force claims premised on Byers’ alleged conduct prior to and including
 2   plaintiff’s restraint are DISMISSED without prejudice as Heck-barred; and
 3          4. This action proceeds solely on the allegation that Byers used excessive force against
 4   plaintiff after he was already subdued and restrained.
 5   Dated: November 9, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
